Name: Commission Regulation (EC) No 2527/94 of 19 October 1994 amending Regulation (EEC) No 3567/92 as regards detailed rules for the application of the individual limits, national reserves and transfer of rights in the sheepmeat and goatmeat sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  farming systems;  cooperation policy;  animal product;  information and information processing
 Date Published: nan

 Avis juridique important|31994R2527Commission Regulation (EC) No 2527/94 of 19 October 1994 amending Regulation (EEC) No 3567/92 as regards detailed rules for the application of the individual limits, national reserves and transfer of rights in the sheepmeat and goatmeat sector Official Journal L 269 , 20/10/1994 P. 0011 - 0012 Finnish special edition: Chapter 3 Volume 61 P. 0182 Swedish special edition: Chapter 3 Volume 61 P. 0182 COMMISSION REGULATION (EC) No 2527/94 of 19 October 1994 amending Regulation (EEC) No 3567/92 as regards detailed rules for the application of the individual limits, national reserves and transfer of rights in the sheepmeat and goatmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1886/94 (2), and in particular Article 5a (4) and 5b (4) thereof, Whereas Commission Regulation (EEC) No 3567/92 (3), as last amended by Regulation (EC) No 1720/94 (4), provides for certain rules with respect to the transfer of premium rights and the distribution of rights from the reserve; Whereas, in order to avoid inequality of treatment between producers who have received premium rights free of charge from the national reserve and other producers, provision should be made, on the one hand, for the possibility of Article 6 (1) of Regulation (EEC) No 3567/92 not being applied to those producers who have received rights free of charge from the national reserve, in exceptional duly justified cases and, on the other hand, for a certain tolerance with regard to the current rule according to which such producers must avail themselves of all their rights in the course of three marketing years; Whereas, in order to ensure better mobilization of the premium rights which are available but not used by producers, the minimum thresholds for rights which may be transferred or temporarily leased should also be lowered; Whereas experience gained as regards the administration of transfers and temporary leases of premium rights shows that, where appropriate, Member States should be allowed to set a deadline for notifying the competent authorities of such transfers and temporary leases which is as close as possible to the date on which producers submit their premium applications; whereas it is also necessary to alter accordingly the deadline for the competent authorities to notify the producers concerned of the new limits determined as a result of the said transfers and temporary leases; Whereas Regulation (EEC) No 3567/92 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3567/92 is hereby amended as follows: 1. Article 6 (1) is replaced by the following: '1. Where a producer has obtained premium rights free of charge from the national reserve and except in duly justified exceptional cases: (a) he shall not be authorized to transfer and/or temporarily lease his rights during the three following marketing years; (b) where the producer does not avail himself, on average, of at least 90 % of his rights during the three following years, the Member State shall withdraw and surrender to the national reserve the average of the rights not used in the course of those three marketing years'; 2. in Article 7, paragraphs 1 and 2 are replaced by the following: '1. The minimum number of premium rights which may be the subject of a partial transfer not involving the transfer of a holding shall be: - ten rights in the case of producers holding at least 100 premium rights, - five rights in the case of producers holding at least 20 and not more than 99 rights. In the case of producers holding less than 20 rights, no minimum is set. 2. Transfers of premium rights and temporary leasing of such rights shall be effective only after they have been notified to the competent authorities of the Member State by the producer transferring and/or leasing the rights and by the producer receiving the rights. Such notification shall be within a deadline set by the Member State and not later than the date on which the producer receiving the rights lodges his premium application.'; 3. Article 9 is replaced by the following: 'Article 9 In the case of transfers or temporary leasing of premium rights, Member States shall set the new individual limit and shall notify the producers concerned not later than 60 days after the last day of the period during which the producer submitted his premium application, of the number of premium rights to which they are entitled.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to premium applications submitted for the 1995 and subsequent marketing years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 197, 30. 7. 1994, p. 30. (3) OJ No L 362, 11. 12. 1992, p. 41. (4) OJ No L 181, 15. 7. 1994, p. 6.